MANDATE

THE STATE OF TEXAS

TO THE 381ST JUDICIAL DISTRICT COURT OF STARR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 26, 2014, the cause upon appeal to
revise or reverse your judgment between

Aurora A. Rodriguez, Israel Rodriguez, Edelmiro Romeo Alvarez, Silverio Simon Alvarez, Anita Irma Guerra,
Emilio Roman Alvarez, Adrian Alvarez, Teodoro Alvarez, Jr., and Primitivo Alvarez, Appellant

V.

Ventura Hernandez, Appellee

No. 04-13-00887-CV and Tr. Ct. No. DC-11-423

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED. It is ORDERED that appellee recover his costs of
this appeal from appellants.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on July 10, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00887-CV

Aurora A. Rodriguez, Israel Rodriguez, Edelmiro Romeo Alvarez, Silverio Simon Alvarez, Anita
   Irma Guerra, Emilio Roman Alvarez, Adrian Alvarez, Teodoro Alvarez, Jr., and Primitivo
                                           Alvarez

                                                     v.

                                        Ventura Hernandez

          (NO. DC-11-423 IN 381ST JUDICIAL DISTRICT COURT OF STARR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $15.00   E-PAID          DAVID H JONES
MOTION FEE                         $10.00   E-PAID          DAVID JONES
MOTION FEE                         $10.00   E-PAID          BALDEMAR GARZA
MOTION FEE                         $10.00   E-PAID          BALDEMAR GARZA
MOTION FEE                         $10.00   E-PAID          DAVID JONES
MOTION FEE                         $10.00   E-PAID          DAVID J. JONES
REPORTER'S RECORD                   $0.00   PAID
CLERK'S RECORD                    $544.00   PAID
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            DAVID H. JONES
INDIGENT                           $25.00   PAID            DAVID H. JONES
STATEWIDE EFILING FEE              $20.00   PAID            DAVID H. JONES
FILING                            $100.00   PAID            DAVID H. JONES


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this July 10, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853